                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


ACCUFORM MANUFACTURING INC.,

                Plaintiff,

v.                                                       Case No. 8:19-cv-2220-T-33AEP

NATIONAL MARKER COMPANY,
BRADFORD MONTGOMERY, PETER
BLONIARZ, JOHN DONATI, and
REBECCA LONGO,

               Defendants.
                                            /


                                           ORDER

       This cause came before the Court upon Plaintiff’s, Accuform Manufacturing Inc.

(“Accuform”), Second Motion to Compel (Doc. 93) and Defendants’ response in opposition

thereto (Doc. 99). A hearing on this matter was held on March 3, 2020. For the reasons stated

at the hearing, it is hereby

       ORDERED:

       1. Plaintiff’s Second Motion to Compel (Doc. 93) is GRANTED IN PART AND

DENIED IN PART, as follows:

        a. With respect to Plaintiff’s Requests for Production No. 27 and No. 35 relating to

documents and communications regarding National Marker’s product development, Plaintiff’s

request is granted, but limited in scope to discovery concerning only the Tag by Roll Packaging,

5S Shadowboard, and LED Light Projector Sign product lines.

       b. With respect to Plaintiff’s Request for Production No. 33, Plaintiff’s request is

granted, but limited in scope to include discovery concerning only National Marker’s business
or marketing plans within the last twelve (12) months that were formulated or implemented

with mention of Accuform or from input from any of the individual Defendants.

       c. With respect to Plaintiff’s Request for Production No. 34, relating to all quarterly and

annual financial statements for 2017, 2018, and 2019, Plaintiff’s request is granted. In light of

the upcoming Expert Report deadline, Defendant shall have fourteen (14) days to produce the

financial statements, however it is encouraged that Defendant produce the financial statements

by March 6, 2020. If Defendant is unable to produce the financial statements by March 6, 2020,

the parties shall have an additional seven (7) days to complete their respective expert report

disclosures.

       d. With respect to Plaintiff’s Request for Interrogatory No. 8, Plaintiff’s request is

denied as moot.

       e. Defendant shall have fourteen (14) days from the date of this Order to produce all

discovery.



       DONE AND ORDERED in Tampa, Florida, on this 3rd day of March, 2020.




cc:    Counsel of Record




                                               2
